Citation Nr: 0033865	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-11 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a heart condition.

2. Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD) 
and anxiety.

3. Entitlement to service connection for arthritis of the 
knees.

4. Entitlement to an initial compensable rating for a 
shrapnel wound of the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had military service from November 1942 to March 
1946, from December 1948 to November 1953, and from September 
1954 to June 1962.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In October 1999, the veteran 
limited his appeal to service connection for arthritis of the 
knees, a heart condition, scars of the head and chest, and a 
psychiatric disorder to include PTSD and anxiety, as well as 
entitlement to an initial compensable rating for a shrapnel 
wound to the left leg.  In July 2000, the RO granted service 
connection for scars of the head and chest and assigned a 10 
percent rating effective June 1998, the date of the original 
claim.  The record does not contain a notice of disagreement 
as to the rating or the effective date assigned, and thus, 
such matters are not in appellate status at this time.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In correspondence received by the RO in April 2000, the 
veteran appears to have raised the issue of entitlement to 
service connection for a disability of the feet and ankles.  
As this matter has not been developed for appellate review, 
it is referred to the RO for appropriate action.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993).  


REMAND

If the correction of a procedural defect is essential for a 
proper appellate decision, a Member or panel of Members of 
the Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  See 38 
C.F.R. § 19.9 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  

A review of the record reflects that in October 1999, the 
veteran requested a personal hearing at the local VA office 
before a Member of the Board.  The information of record does 
not reflect attempts by the RO to schedule the veteran's 
hearing prior to the transfer of the claims file to the 
Board.  Moreover, a review of the record does not reveal that 
the veteran withdrew the hearing request.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a personal hearing 
for the veteran before a Member of the 
Board of Veterans' Appeals at the local 
VA office.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



 



